Citation Nr: 1513380	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954, and from January 1955 to January 1971.  He died in March 2004.  The appellant seeks recognition as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 VA Form 9, the appellant requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2014).  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the appellant an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the appellant for a Travel Board hearing so that she may provide evidence in support of her claim.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

In addition, the Board finds that a clarification of representation is required from the appellant.  In a VA Form 21-22a dated in October 2009, the appellant appointed Jodee C. Kayton, P.A., as her representative.  However, in correspondences received by VA in January 2010 and March 2010, prior to the certification of the appeal to the Board, Ms. Kayton withdrew her representation of the appellant.  Thereafter, in correspondence dated in September 2014, George B. Mast advised that he represented the appellant in her appeal to the Board; however, there does not appear to be any VA Form 21-22a appointing Mr. Mast as the appellant's representative.  Therefore, further development to clarify representation is required.


Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the appellant requesting clarification of her representation.

2.  Schedule the appellant for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



